DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections/Rejections 
The rejection of claim(s) 51 under 35 U.S.C. 112(b).
The rejection of Claim(s) 45-46, 50-56 and 57-64 under 35 U.S.C. 103 as being unpatentable over Shuler et al. (US 8,748,180) in view of Marx (US 2011/0086382).
The rejection of Claim(s) 47-49 under 35 U.S.C. 103 as being unpatentable over Shuler in view of Marx, and further in view of West et al. (US 2014/0178988).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 45-50 and 53-66 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the volume" in 12.  There is insufficient antecedent basis for this limitation in the claim.
 	Claims 46-50 and 53-66 are included in this rejection.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 45-46, 50, 53-56 and 58-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Biomaterials 33 (2012), pp. 4353-4361; hereinafter “Ma”) in view of Alley et al. (US 2010/0159590; hereinafter “Alley”).
Regarding claims 45 and 59, Ma discloses a multi-tissue body-on-a-chip apparatus, comprising: 	a first chamber comprising a first organoid (FIGS. 2a-b and 4a-b: lab-on-chip having a first chamber comprising a liver organoid; pages 4354-4356 and 4359); 	a second chamber comprising a second organoid (FIGS. 2a-b and 4a-b: lab-on-chip having a second chamber having cancer cells; pages 4354-4356 and 4359); 	a primary fluid conduit that connects said first and second chambers (FIGS. 2a-b and 4a: fluid line fluidly connecting the first and second chambers); and 	a common aqueous growth media in said first chamber, said second chamber, and said primary fluid conduit (culture media circulating between the first chamber,  second chamber, and primary fluid conduit; see paragraph bridging pages 4354 and 4355); 	wherein said first and second chambers are connected in series and are in fluid communication with one another via said primary fluid conduit (FIGS. 2a and 4a-b; Abstract); 	wherein, in operation, the media flows through said first chamber, said second chamber, and said primary fluid conduit by recirculating perfusion (see paragraph bridging pages 4354, 4355 and 4359); and 	 	wherein said first and second organoids are different from each other (each chamber comprises a different type of cells; abstract; paragraph bridging pages 4354 and 4355).  	Ma does not explicitly disclose wherein the volume of the apparatus is less than 100 µL, and wherein said first chamber and said second chamber each have a volume in a range of 2 µL to 10 µL. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the volume of the apparatus, first and second chambers of Ma to comprise the claimed volumes, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).  	Alley discloses an apparatus comprising a plurality of chambers for culturing cells ([0038]). Alley further discloses wherein the chambers can be of any suitable size or shape (e.g., chambers with volumes of 1 to 4 µL; [0038]).  	In view of Alley, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the volumes of the apparatus, first and second chambers of Ma to have the claimed volumes to arrive at the claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have made said modification since Alley discloses that the culture chambers can be of any suitable size and shape ([0038]). 
Regarding claim 46, modified Ma discloses wherein at least one of said first and second organoids is present in a scaffold. Modified Ma does not disclose wherein at least one of said first and second organoids is present in a hydrogel. However, modified Ma further discloses that is well-known in the art to encapsulate cells in a hydrogel (Ma, pages 4354 and 4360). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the scaffolds within the first and second chambers of modified Ma with a hydrogel, because such modification would have been the substitution of one known scaffold for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07.
Regarding claim 50 modified Ma does not explicitly disclose wherein said first and second organoids are viable in said apparatus for at least two weeks. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the biological materials within the first and second chambers of modified Ma with organoids that are viable in said apparatus for at least two weeks, because such modification would have been the substitution of one known biological materials for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07.
Regarding claims 53 and 54, modified Ma further discloses serum present in the media in a concentration in a range of about 0.1% to about 10% by volume (page 4355, left column).
Regarding claim 55, modified Ma does not explicitly disclose wherein the media comprises serum-free endothelial cell media and/or testicular cell media. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the media within the first and second chambers of modified with the claimed media, because such modification would have been the substitution of one known media for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07.
Regarding claim 56, modified Ma further discloses wherein the media flows through said first chamber, said second chamber, and said primary fluid conduit(Ma, at FIGS. 2a and 4a; pages 4355-4356 and 4359).  	Furthermore, it is noted that the limitation “wherein the media flows through said first chamber, said second chamber, and said primary fluid conduit at a flow rate in a range of about 5 µL/min to about 50 µL/min” is drawn to manner of operating the claimed apparatus. 
Regarding claim 58, modified Ma does not explicitly disclose wherein at least one of said first and second organoids does not comprise cells from an immortalized cell line. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the organoids within the first and second chambers of modified Ma with the claimed organoids, because such modification would have been the simple substitution of one known biological materials for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07.
Regarding claim 60, modified Ma further discloses wherein said first organoid is a liver organoid (FIGS. 2a-b and 4a-b: lab-on-chip having a first chamber comprising a liver organoid; pages 4354-4356 and 4359), but does not explicitly disclose wherein said second organoid is a cardiac organoid. 	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the organoid within the second chamber of modified Ma with the claimed cardiac organoid, because such modification would have been the substitution of one known organoid for another for the predictable result of culturing desired organoids within the chambers. See also MPEP § 2144.07.
Regarding claims 61 and 62, modified Ma discloses the claimed first and second chambers, each comprising an organoids (see claim 45). The first and second chambers are in fluid communication with one another via said primary fluid conduit (see claim 45). In operation, the media flows through said first chamber, second chamber and said primary fluid conduit by recirculating perfusion (see claim 45).  	Modified Ma discloses the claimed invention except for the duplication of the second chamber having organoid comprising cancer cells. However, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date to have duplicated the second chamber of modified Ma to arrive at the claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have made said modification since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (see also MPEP § 2144.04 VI. B.). Further, one would have been motivated to duplicate chambers having organoids of modified Ma for the purpose of culturing a plurality of organoids.
Regarding claims 61 and 63, modified Ma discloses the claimed first and second chambers, each comprising an organoid (see claim 45). The first and second chambers are in fluid communication with one another via said primary fluid conduit (see claim 45). In operation, the media flows through said first chamber, second chamber and said primary fluid conduit by recirculating perfusion (see claim 45).  	Modified Ma discloses the claimed invention except for the duplication of the first chamber having organoid therein. However, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date to have duplicated the first chamber having organoid of modified Ma to arrive at the claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have made said modification since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (see also MPEP § 2144.04 VI. B.). Further, one would have been motivated to duplicate first chamber having organoid of modified Ma for the purpose of culturing a plurality of organoids. 	Modified Ma discloses wherein the first organoid in the first chamber is a liver organoid (Ma, at FIGS. 2a-b and 4a-b: lab-on-chip having a first chamber comprising a liver organoid; pages 4354-4356 and 4359), but does not explicitly disclose wherein the second organoid is a cardiac organoid and the third organoid comprises lung cells, vascular endothelial cells, skeletal muscle cells, kidney cells, nerve cells, brain cells, intestinal tissue cells, testicular cells, ovarian cells, or combinations thereof.	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the organoids within the second and third chambers of modified Ma with the claimed organoids, because such modification would have been the substitution of one known organoid for another for the predictable result of culturing desired organoids within the chambers. See also MPEP § 2144.07.
Regarding claim 64, modified Ma discloses the claimed third organoid, but does not explicitly disclose wherein said third organoid is a lung organoid. 	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the organoid within the third chamber of modified Ma with the claimed lung organoid, because such modification would have been the substitution of one known organoid for another for the predictable result of culturing desired organoids within the chambers. See also MPEP § 2144.07. 	Modified does not explicitly disclose wherein apparatus further comprises a fourth chamber comprising a testicular organoid or ovarian organoid, a fifth chamber comprising a brain organoid, and a sixth chamber comprising an intestinal organoid.  	However, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date to have duplicated the first chamber of modified Ma to arrive at the claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have made said modification since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (see also MPEP § 2144.04 VI. B.). Further, one would have been motivated to duplicate first chamber having organoid of modified Ma for the purpose of culturing a plurality of organoids. 	Modified Ma does not explicitly disclose wherein the organoid in the fourth chamber is a testicular organoid or ovarian organoid, and the organoid in the fifth chamber is a brain organoid, and the organoid in the sixth chamber is an intestinal organoid. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the organoids within the fourth, fifth and sixth chambers of modified Ma with the claimed organoids, because such modification would have been the substitution of one known organoid for another for the predictable result of culturing desired organoids within the chambers. See also MPEP § 2144.07.
Regarding claim 65, Modified Ma discloses all of the structural features of the claimed apparatus. Thus, the apparatus of modified Ma is fully capable of providing hyperphysiological fluid to tissue volume ratio.
Regarding claim 66, Modified Ma further discloses wherein the apparatus comprises an adhesive film and/or double sided tape (at least two parts are coupled to one another by glue (an adhesive film) during assembly; see, Ma, at page 4354; FIG. 2b).
Claim(s) 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Alley as applied to claim 46 above, and further in view of West et al. (previously cited, US 2014/0178988; hereinafter “West”).
Regarding claims 47-49, modified Ma discloses the apparatus according to claim 46.  	Modified Ma does not explicitly disclose wherein the hydrogel includes thiolated hyaluronic acid and/or thiolated collagen, and a polyethylene glycol (PEG) crosslinker. 	West discloses hydrogel for use with tissues/organ comprising thiolatedhyaluronic acid and/or thiolated collagen, and a polyethylene glycol (PEG) crosslinker (West,  [0220]). 	In view of West, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the hydrogel of modified Ma with the hydrogel of West to arrive at the claimed invention. One of ordinary skill in the art would have made said modification because such modified would have been the substitution of one known hydrogel for another with a reasonable expectation of success. See also MPEP § 2144.07.
Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Alley as applied to claim 46 above, and further in view of Marx (previously cited, US 2011/0086382).
Regarding claim 57, modified Ma discloses the apparatus according to claim 45. 
 	Modified Ma does not explicitly disclose wherein at least one of said first and second organoids comprises primary cells and/or stem cells. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the biological materials within the first and second chambers of modified Ma with the claimed organoids, because such modification would have been the simple substitution of one known biological materials for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07. 	Marx discloses an organ-on-a-chip device comprising a plurality of chambers (FIGS. 1 and 3: cavities (4,4a,4b); [0024]) adapted to receive one or more of tissues, organs and/or organoids ([0022], [0024]-[0025], [0046]). 	In view of Marx, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the organoids within the first and second chambers of modified Ma with the organoids comprises primary cells and/or stem cells as disclosed by Marx. One of ordinary skill in the art would have made said modification, because said modification would have been the substitution of one organoid for another as disclosed by Marx ([0022], [0024]-[0025], [0046]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 45-64 have been considered but are moot in view of the new ground of rejection. 
As to the Applicant’s request regarding the Information Disclosure Statement (IDS) filed on July 26, 2019, a copy of the annotated IDS is being returned to the Applicant along with this Office action. 
It is noted that claim 56 requires the media to flow through the apparatus, while independent claim 45 which claim 56 depends from, the media is required as a structural element of the apparatus. Thus, it is unclear if the claimed media is material worked upon by the apparatus or a structural element of the apparatus. 
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799